Citation Nr: 1443756	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, prior to June 28, 2012.
 
2. Entitlement to a staged initial rating in excess of 40 percent for diabetes mellitus, type II, from June 28, 2012.
 
3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and July 2012 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

The December 2016 rating decision reconsidered and continued the 20 percent initial rating assigned, effective from March 23, 2006, in an April 2006 rating decision, pursuant to new and material evidence received within the one year appeal period thereafter.  A June 2006 rating decision assigned an earlier effective date of March 23, 2005 for the award of service connection and the 20 percent initial rating.  During the pendency of the appeal, a July 2012 rating decision granted a 40 percent staged initial rating for the diabetes mellitus, type II, effective from June 28, 2012.  The July 2012 rating decision also denied entitlement to a TDIU.

In May 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been asssociated witht the claims file.

The Veteran's appeal was remanded by the Board in August 2011 and July 2013 for further development.  In the August 2011 remand, the RO was instructed to consider additional evidence received after its previous last adjudication in July 2009 and develop a newly raised claim for entitlement to a TDIU.  Subsequently, the RO sent a VCAA notice letter to the Veteran in January 2012 advising him of the evidence necessary to establish his TDIU claim, and adjudicated the claim in a July 2012 rating decision.  In the July 2013 remand, the RO was instructed to obtain the Veteran's Social Security records.  Accordingly, the RO requested these records from the Social Security Administration (SSA) in July 2013 but received a negative response from the SSA in August 2013.  Based on this, the RO made a formal finding in September 2013 that SSA records were not available for the Veteran.  Further, in a September 2013 letter, the Veteran indicated that he was receiving retirement benefits instead of disability benefits from the SSA as he was age 65 or older.  Supplemental Statements of the Case (SSOCs) were issued in July 2012 and October 2013, considering all newly acquired evidence.  Under these circumstances, the Board finds that there has been substantial compliance with the directives of the August 2011 and July 2013 remands in this case, such that an additional remand to comply with such directives is not required.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In an August 2014 written brief presentation, the Veteran's representative claimed that the effective date of the 40 percent staged rating for the Veteran's diabetes mellitus, type II, should be from 2008 when he filed an informal claim for an increased rating, not from 2012 when the examination findings were recognized by the RO.  The Board notes that the matter of an effective date prior to June 28, 2012 for the grant of the staged 40 percent initial rating for diabetes mellitus, type II, is already encompassed in the issues on appeal, as they concern the proper disability ratings for the Veteran's diabetes mellitus, type II, since the initial grant of service connection, that is, from March 23, 2005.

The Veteran submitted additional evidence after the RO's most recent October 2013 SSOC.  However, in response the October 2013 SSOC, the Veteran provided a waiver of his right to have the RO readjudicate the claims with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).

In July 2013, the Board noted that the Veteran's representative raised the issues of entitlement to increased ratings for peripheral neuropathy and referred these issues to the Agency of Original Jurisdiction (AOJ).  Specifically, in a June 2013 brief, the Veteran's representative asserted that on the June 2012 VA examination, "severe" paresthesias and/or dysesthesias were shown, which warranted a rating in excess of 20 percent for peripheral neuropathy of each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The record reflects that the AOJ has not yet taken any action with regard to these issues.  As these issues have not yet been adjudicated by the AOJ and the Board does not have jurisdiction over them.  However, these issues are inextricably intertwined with the claim of entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 8, 2008, regulation of activities was not required to control the Veteran's diabetes.

2.  From March 8, 2008 through June 27, 2012, the Veteran's diabetes required insulin, a restricted diet, and regulation of activities, but without evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetes care provider two or more times a month.

3.  From June 28, 2012, the Veteran's diabetes has required insulin, a restricted diet, and regulation of activities, with episodes of hypoglycemic reactions requiring visits to a diabetes care provider two times a month, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, for the period prior to March 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an initial rating of 40 percent, but no higher, for diabetes mellitus, type II, for the period from March 8, 2008 through June 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for a staged initial rating of 60 percent, but no higher, for diabetes mellitus, type II, for the period from June 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to a higher initial evaluation for service-connected diabetes mellitus, type II, arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate VA examinations in June 2006, March 2011 and June 2012, to ascertain the current severity of his diabetes.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's diabetes mellitus, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of this disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's diabetes.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for diabetes mellitus, type II, was granted in an April 2006 rating decision effective from March 23, 2006, with an initial evaluation of 20 percent.  Subsequently, in a June 2006 rating decision, the RO granted an earlier effective date of March 23, 2005 for service connection for diabetes mellitus, type II.  The 20 percent initial rating was continued on reconsideration in the December 2006 rating decision on appeal.  In a July 2012 rating decision, the RO also increased the rating for the Veteran's service-conencted diabetes from 20 percent to 40 percent effective June 28, 2012.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the rating period on appeal for the initial evaluation for diabetes mellitus, type II, is from March 23, 2005.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

In an April 2006 letter, the Veteran's primary care provider, Dr. Shubi Shahida, stated that the Veteran was diagnosed with type 2 diabetes in May 1999 and was started on Glucotrol XL.  It was noted that he was currently taking Lantus insulin daily.

A June 2006 VA examination report noted the Veteran's history of diabetes mellitus since 1999 and that Lantus insulin was added to his treatment program in January 2006.  It was noted that the Veteran had no episodes of ketoacidosis, however, he had about twice yearly low sugar condition, which required no hospitalization for the hypoglycemic reactions.  He was able to manage himself at home.  The Veteran was on a low fat diabetic diet but had no restrictions of his physical activities due to his diabetes mellitus condition.  Currently, the Veteran was taking Glucotrol XL 10 mg daily, Lantus insulin 10 units subcutaneously, and Avandia 8 mg daily.  All the medicines showed effectiveness without side effects.  The Veteran attended his local provider every 4 to 6 months.  The Veteran had been retired his job as a manager of an insurance company in April 2005.  He still had a part-time job as a city consultant and was able to perform his consultant job.  He was able to perform daily activities.  The diagnosis was diabetes mellitus, type 2, under treatment, with diabetic peripheral neuropathy, but no diabetic nephropathy as evidenced by negative micro albuminuria.

Private treatment records from Dr. Shahida reflect dated in January 2006 and March 2008 reflect reports of occasional hypoglycemia, with a diagnosis of diabetes mellitus, type 2.

In a May 2008 VA primary care report, the Veteran complained "I am having low blood sugar usually at 10 am and sometimes at 4 pm."  He further stated "I am following a diet, I don't eat pasta, sweet potatoes, white potatoes, no sodas, I exercise by walking."  He stated that he had low blood sugar 2 to 3 times a week but had less hypoglycemia and better blood sugar control with Lantus.

An October 2008 VA treatment report notes that the Veteran's A1C improved and consultation was submitted for endocrinology for Novolog insulin via an insulin pump.

An October 2009 VA treatment report reflects that the Veteran's control of diabetes had improved with insulin pump.

Private treatment reports from Dr. Mark Warren, dated from December 2009 to April 2012 show that the Veteran remained on insulin pump.  He had not had any severe hypoglycemia.  He denied any changes in vision, cardiac disease, or renal disease.  He continued to have peripheral neuropathy pain.  A December 2009 treatment report reflects that the Veteran was seen regarding uncontrolled diabetes despite insulin pump.  It was noted the Veteran had a history of diabetes dating back approximately 8 years.  He was initially on oral agents and was changed to insulin pump therapy in 2006.  The Veteran had peripheral neuropathy as a complication of diabetes with numbness and dysesthesias.  In a February 2010 treatment report, the Veteran reported he tended to have fasting hyperglycemia and hypoglycemia in the later afternoon.  It was noted that the Veteran's glycemic control had improved.  In December 2011, the Veteran's glycemic control was at goal level.  An April 2012 treatment report noted that the Veteran's blood sugars had been running higher due to bronchitis and steroid therapy. 

In a March 2010 letter, Dr. Shahida indicated that he reviewed the Veteran's medical file.  He stated that the Veteran was currently on insulin pump in order to better manage his diabetes, with a basal rate of 82 units per day, in addition to the insulin he was taking 30 mg of Actos as prescribed by his endocrinologist.  Dr. Shahida opined that the Veteran should maintain a restricted diet and his activities were restricted and should avoid strenuous occupational and recreational activities due to inability to control glucose levels.  Dr. Shahida further stated that strenuous activities could cause episodes of hypoglycemic and the Veteran should be limited to short walking distances as exercise.  It was noted that in addition to the monthly visits to Dr. Shahida himself, the Veteran was also seen by an endocrine specialist, Dr. Mark Warren, as well as VA Medical Center and Beth Martin, a weight management and nutrition specialist.

A March 2010 VA treatment report stated that the Veteran was not at goal A1C with insulin pump.  He was approved for the use of Thiazolidinediones as he was unable to take Metformin due to renal problems.

The Veteran was afforded a VA examination in March 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of initially being placed on oral medication-Actos-Glucophage-Glyburide and then by 2006 getting insulin and going on insulin pump in 2008.  He reported he had to work hard to keep his pump accurate and he had better control.  He watched his nutritional intake and adjusted his insulin level before eating.  There was no history of diabetes-related hospitalization or surgery or episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was instructed to follow a restricted or special diet and was restricted in ability to perform strenuous activities.  Specifically, it was noted that the Veteran was restricted in activities of walking and exercise due to peripheral neuropathy of the lower extremities, as well as working in the yard or standing for long periods of time.  In regard to employment history, it was noted that the Veteran was currently not employed.  He stated that he retired in 2005 as he was eligible by age or duration of work.

During the May 2011 Board hearing, the Veteran testified that he was on restricted diet and activity level due to the required use of insulin pump to manage his diabetes condition.  He stated that he was put on insulin pump since sometime in 2008.  He also claimed that his physical activity decreased due to fatigue caused by his diabetic condition including neuropathy of the lower extremities.

The Veteran was afforded a VA diabetes mellitus examination in June 2012.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran's diabetes mellitus, type II, was managed by restricted diet and required regulation of activities as part of medical management of diabetes.  Specifically, it was noted that the Veteran was advised by his primary care physician not to do any heavy physical activity since he was on insulin pump starting August 2008.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month but no hospitalization was required over the past 12 months.  He had no progressive unintentional weight or strength loss attributable to diabetes mellitus.  Complications of the Veteran's diabetes included diabetic neuropathy, erectile dysfunction and hypertension.  As to the functional impact, the examiner found that the Veteran's diabetes mellitus impacted the Veteran's ability to work as he was unable to do any heavy physical activity; however, he was able to do light duty work which involved lifting and carrying about 20 pounds.  

In an October 2013 letter, Dr. Shahida clarified that the Veteran's restricted diet and regulation of activities effectuated as of March 8, 2008, the date his health care providers jointly made a decision to use an insulin pump.

Prior to March 8, 2008

The evidence of record shows that prior to March 8, 2008, the Veteran's diabetes was being treated with insulin and a restricted diet.  The June 2006 VA examination report indicates that insulin was added to the Veteran's treatment plan in January 2006 and he was on a low fat diabetic diet.  However, there were no specific restrictions or regulation of activities because of the Veteran's diabetes, prior to March 8, 2008.  The June 2006 VA examiner specifically indicated that the Veteran had no restrictions of his physical activities due to his diabetes mellitus condition.  Furthermore, Dr. Shahida clarified in the October 2013 letter that the Veteran's restricted diet and regulation of activities were effective as of March 8, 2008, the date he was started on insulin pump.

As the Veteran is not shown to have had regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913, an initial rating greater than 20 percent is not warranted prior March 8, 2008.

From March 8, 2008

Based on the foregoing evidence, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus for the period from March 8, 2008 through June 27, 2012.

The medical evidence of record shows that the Veteran was on insulin and on a restricted diet.  Further, in the March 2010 letter, Dr. Shahida opined that the Veteran should avoid strenuous occupational and recreational activities due to inability to control glucose level as strenuous activities could cause episodes of hypoglycemia.  It was recommended that the Veteran should be limited to walking short distances as exercise.  Further, the March 2011 VA examination report notes that the Veteran was instructed to follow a restricted or special diet and was restricted in the ability to perform strenuous activities.  Specifically, the Veteran was restricted in activities of walking and exercise due to peripheral neuropathy of the lower extremities, as well as working in the yard and standing for long periods of time.  During his May 2011 Board hearing, the Veteran also reported that his physical activity decreased due to fatigue caused by his diabetic condition, including neuropathy of the lower extremities.  Thus, the Board resolves any reasonable doubt in the Veteran's favor and finds that he avoids strenuous occupational and recreational activities to manage his diabetes and diabetic neuropathy.  See Camacho, 21 Vet. App. at 364; William v. Nicholson, 2007 WL 2850013, No. 05-2782 (Aug. 27, 2007) (a disability which warranted service connection as secondary to diabetes can require regulation of activities such that a 40 percent rating under Diagnostic Code 7913 would be warranted).  

Therefore the criteria for a 40 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, from March 8, 2008.  However, in the absence of evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, the criteria for the next higher rating have not been met.  Concerning this, the evidence of record shows that the Veteran reported occasional hypoglycemia.  However, there is no evidence that these episodes of hypoglycemic reactions required any hospitalizations or twice a month visits to a diabetic care provider.  In the March 2010 letter from Dr. Shahida indicated that the Veteran was seen by his primary care physician monthly and that he was also seen by an endocrine specialist, Dr. Warren, but it does not indicate whether the Veteran was required to see his diabetic care provider at least twice a month due to episodes of ketoacidosis or hypoglycemic reactions.  Private treatment records of record from Dr. Warren prior to April 2012 do not reflect that the Veteran was seen by Dr. Warren more frequently than once a month.  Further, the March 2011 VA examination stated that there was no history of diabetes-related hospitalization or surgery, or episodes of hypoglycemic reactions or ketoacidosis.

For the reasons explained above, the criteria for a 40 percent rating under Diagnostic Code 7913 have been demonstrated during the period from March 8, 2008 through June 27, 2012, but the preponderance of the evidence is against a rating higher than 40 percent.  38 U.S.C.A. § 5107(b).

From June 28, 2012

The Board finds that the evidence from June 28, 2012 shows that management of the Veteran's diabetes mellitus, type II, required the use of insulin, a restricted diet, and regulation of activities, with episodes of hypoglycemic reactions requiring twice a month visits to a diabetic care provider so that the criteria for a 60 percent rating are met.  It is undisputed that, throughout this portion of the rating period, management of diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities.  Additionally, the June 28, 2012 VA examination report states that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month although there has been no history of hospitalizations.

Additionally, the record reflects that the Veteran has developed additional complications of diabetes, such as erectile dysfunction and hypertension, which would be noncompensable if separately evaluated.

For these reasons, and resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent rating for diabetes mellitus under Diagnostic Code 7913 are met from June 28, 2012.

A rating in excess of 60 percent under Diagnostic Code 7913 is not warranted for the rating period from June 28, 2012.  The weight of the evidence shows that diabetes mellitus is not manifested by ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider during this time period.  The June 2012 VA examination report specifically indicated that the Veteran visited his diabetic care provider two times per month for episodes of ketoacidosis or hypoglycemic reactions and no hospitalization was required in the previous 12 months.  The examiner also noted that the Veteran had no progressive unintentional weight or strength loss attributable to diabetes mellitus.

Furthermore, peripheral neuropathy of the lower extremities associated with diabetes mellitus is already rated separately.  Compensable ratings are assigned for the Veteran's peripheral neuropathy of the lower extremities, and he is receiving special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350(a).  To include the neurologic manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

For these reasons, the criteria for the next higher rating of 100 percent under Diagnostic Code 7913 are not met or approximated for this portion of the rating period.  38 C.F.R. §§ 4.3, 4.7.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes mellitus.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the ratings higher than those assigned herein.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's diabetes is evaluated under Diagnostic Code 7913, which contemplates the frequency and severity of treatment required for management of diabetes, as well as any other complications associated with this disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes required insulin, oral medication, and a restricted diet, but no restriction of activities prior to March 8, 2008.  He has not suffered residuals that require hospitalizations or more frequent than twice monthly monitoring by a diabetic care provider, prior to June 28, 2012.  Service connection is currently effect for the Veteran's compensable complications of diabetes, peripheral neuropathy of the lower extremities.  His hypertension and erectile dysfunction associated with diabetes, which would be noncompensable if rated separately, are contemplated in the 60 percent rating assigned herein for the period from June 28, 2012.  He does not show other unusual symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his diabetes presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, there is no evidence of record that would warrant ratings in excess of those assigned herein for his diabetes during the rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher initial ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, prior to March 8, 2008, is denied.

Entitlement to an initial rating of 40 percent, but no higher, for diabetes mellitus, type II, from March 8, 2008 through June 27, 2012, is granted.

Entitlement to a staged initial rating of 60 percent, but no higher, for diabetes mellitus, type II, from June 28, 2012, is granted.


REMAND

With regard to the Veteran's TDIU claim, the medical evidence of record includes varying medical opinions regarding the Veteran's employability.

The March 2011 VA examiner found that peripheral neuropathy of the right lower extremity had no effects on the Veteran's usual occupation.  

In an undated letter, Dr. S.R. Bylciw from Johnston Orthopaedic Center stated that the Veteran was seen in December 2011 and had undergone arthroscopy of the knee twice.  It was noted that the Veteran's major symptoms were related to pain, numbness, tingling in both lower extremities and that he had been developing weakness in strength and motion of the lower extremities.  He had difficulty with heel and toe walking and his ambulation was worsening.  He also had significant degenerative changes in the lumbar spine along with multiple bulging discs and spinal stenosis.  Dr. Bylciw opined that in light of the foregoing, the Veteran would have significant difficulty with any type of employment.

In a January 2012 letter, Dr. Shahida wrote that he had seen the Veteran since July 2006 for diabetes, neuropathy, hypertension, sleep apnea, back pain and knee pain.  Dr. Shahida opined that the continued deterioration of the peripheral neuropathy affected the Veteran's ability to walk, stand, and sit and sensitivity to heat and cold.  With the Veteran's current regiment of current drugs, he seemed to maintain his diabetes under control; however, he still had occurrence of hypo- or hyper-glycemia.  Based on the above, Dr. Shahida concluded that it was more likely than not that the Veteran would not be able to maintain employability.

The June 2012 VA examiner noted that the Veteran was currently on insulin pump and his diabetes mellitus was fairly controlled.  He had symptoms of burning sensation in the feet and tingling and numbness in the lower extremities; no trophic changes were noted in the feet and the Veteran's gait was normal.  Regarding the Veteran's service-connected hypertension and erectile dysfunction, the examiner stated that these disabilities had no impact on physical or sedentary employment.  Regarding his diabetes mellitus, type 2 and peripheral neuropathy, the examiner stated that although they affected physical employment as the Veteran was unable to do heavy manual labor or had limited ability to walk or stand, they had no impact on sedentary employment.  Concerning this, the examiner found that the Veteran was unable to walk more than 1/4 miles at a time or stand more than 20 minutes at a time.  In conclusion, the examiner opined that the Veteran was able to perform light duty work with the following limitations: (1) lifting and carrying limited to 20 pounds; (2) walking limited to 1/4 miles at a time; (3) standing limited to 15 to 20 minutes at a time; (4) the Veteran was able to perform a sitting job but may require to take a break after sitting continuously for 1 to 2 hours; and (5) if the Veteran's job requires driving, may require to take a break after driving 1 to 2 hours.

Subsequent to the June 2012 VA examination, service connection was established for the Veteran's ischemic heart disease.

In an October 2013 letter, Dr. Shahida opined that the Veteran's service-connected disabilities, including ischemic heart disease, type 2 diabetes mellitus with erectile dysfunction and hypertension, render him unable to obtain or maintain gainful employment, regardless of the effects of any nonservice-connected conditions on his employability.  However, no supporting rationale was provided other than the fact that the Veteran would not be able to lift any object over 10 pounds.

Based on the foregoing, the Board finds that the medical evidence of record remains inconclusive as to whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.

Furthermore, in the June 2013 brief, the Veteran's representative claimed increased ratings are warranted for peripheral neuropathy of each lower extremity and the Board finds that the issues of entitlement to increased ratings for peripheral neuropathy are "inextricably intertwined" with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as these claims for increased ratings have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.
Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claims for entitlement to ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities.

2.  Obtain any updated VA treatment records for the Veteran, dated from August 2013 to the present, from the VA Medical Center in Durham, North Carolina, and all associated clinics.  All records and/or responses received should be associated with the claims file.

3.  Initially adjudicate the issues of the Veteran's entitlement to a rating in excess of 20 percent for peripheral neuropathy of each lower extremity.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If any benefit sought is not granted, the issue(s) should be forwarded to the Board only if an appeal is timely completed.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to service-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


